DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/21 has been entered.
Applicant's amendment/arguments filed on 07/16/21 as being acknowledged and entered.  By this amendment claims 1-8 and 10-23 are pending and claims 20-23 are withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US PGPub 2011/0062537).
Claim 1: Oh teaches a material layer stack for a pSTTM device (Fig. 1)the material layer stack comprising: a magnetic tunnel junction (MTJ) including a fixed magnetic layer (141), a tunnel barrier (145) disposed above the fixed magnetic layer and a free magnetic layer (149) [0078] disposed on the tunnel barrier; an oxide layer (153)  [0081] disposed on the free magnetic layer; a non-magnetic protective layer (156) disposed directly on the oxide layer; and a conductive capping layer (159) disposed directly on the non-magnetic protective layer, the conductive capping layer having a low oxygen affinity, wherein the conductive capping layer is not in contact with the oxide layer [0080-0081], wherein the conductive capping layer having a low oxygen affinity [0080].  Oh teaches the same materials as applicant for the conductive capping layer.  
Claim 2:  Oh teaches the conductive capping layer is selected from the group consisting of molybdenum and ruthenium for a capping layer material used in an MTJ device [0080-0081].   
Claim 3:  Oh teaches the conductive capping layer includes a metal that has an oxygen affinity that is less than the oxygen affinity of tantalum [0080-0081].  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Patent 9,337,415)
Claim 5:  Oh teaches the conductive capping layer has a thickness between 1.5 nm-5.0 nm [0079].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion 
Claim 8:  Oh teaches the protective layer has a thickness between 0.3 nm-1.5 nm [0079].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed thickness is critical and therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made.
Claim 11:  Oh teaches the oxide layer has a thickness between 0.3 nm-1.5 nm [0079].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases .
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US PGPub 2011/0062537)in view of Kula (US PGPub 2014/0077318)
Regarding claim 10, as described above, Oh substantially reads on the invention as claimed, except Oh do not teach the oxide layer is approximately 10-1000 times more conductive than the tunnel barrier.  Kula [0019] (Fig. 2) and Oh (Fig. 2) teach the oxide layer is approximately 10-1000 times more conductive than the tunnel barrier.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 .

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Patent 9,337,415) in view of Oh et al. (US PGPub 2011/0062537).
Claim 12: Oh (‘415) teaches (Fig. 1a-1b, 2) (Col. 3), a material layer stack for a pSTTM device, the material layer stack comprising: a magnetic tunnel junction (MTJ), the MTJ comprising: a fixed magnetic layer (102); a tunnel barrier (106) disposed above the fixed magnetic layer; a first free magnetic layer (120) disposed on the tunnel barrier; a coupling layer (124) disposed above the first free magnetic layer; a second free magnetic layer (122) disposed on the coupling layer; an oxide layer (130) disposed directly on the second free magnetic layer; a protective layer (140) disposed on the oxide layer; Serial No.: 16/463,821Examiner: Salerno, Sarah Kate Attorney Docket No. P109895PC-USArt Unit: 2814a conductive capping layer (150) disposed directly on the protective layer; a bottom electrode layer (word line) disposed below the MTJ; and a top electrode layer (bit line) disposed above the capping layer (Col. 2 lines 2-31).  Oh does not teach the protective layer being non-magnetic and being directly on the oxide layer or the conductive capping layer having a low oxygen affinity.  Oh (537) teaches the protective layer (156) [0080-0081] being non-magnetic and being directly on the oxide layer or the conductive capping layer having a low oxygen affinity to increase reliability and/or reduced power [0005].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the layers as claimed to increase the reliability of the device as taught by Oh (537).

Claim 14:  Oh (‘415) teaches the conductive capping layer has a thickness between 1.5 nm-5.0 nm (Fig. 2).  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed thickness is critical.
Claim 15: Oh (‘415) teaches the protective layer comprises cobalt, boron and iron (Col. 3 lines 38-40)  
Claim 16:  Oh (‘415) teaches the protective layer (140) has a thickness between 0.3 nm-1.5 nm (Col. 3 lines 50-51).  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on 
Claim 17:  Oh (‘415) teaches the oxide layer (130) has a thickness that is less than the thickness of the tunnel barrier (106) (Fig. 2).  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed thickness is critical.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Patent 9,337,415) in view of Oh et al. (US PGPub 2011/0062537), as applied to claim 12 above, and further in view of Horng et al. (US PGPub 2013/0175644).
 Regarding claim 18, as described above, Oh (‘415) and Oh (‘537) substantially read on the invention as claimed, except Oh (‘415) and Oh (‘537) do not teach the top electrode is a material different from the material of the capping layer.  Horng teaches the top electrode (43) [0076] is a material different from the material of the capping layer (41) [0056] for use in an MTJ device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a capping layer and top electrode in an MTJ of different materials as taught by Horng (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Patent 9,337,415) in view of Oh et al. (US PGPub 2011/0062537), as applied to claim 12 above, and further in view of Maertz et al. (US PGPub 2019/0036010) (PCT/US16/25709).
 Regarding claim 19, as described above, Oh (‘415) and Oh (‘537) substantially read on the invention as claimed, except Oh (‘415) and Oh (‘537) do not teach a synthetic antiferromagnetic layer is disposed between the fixed layer and the bottom electrode layer.  Maertz teaches a synthetic antiferromagnetic layer (104) is disposed between the fixed layer (1104) and the bottom electrode layer (1102) to improve the ability of the fixed layer to stay pinned [0012].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach the non-magnetic protective layer disposed directly on the oxide layer to be made of Cobalt, Iron and Boron.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH K SALERNO/Primary Examiner, Art Unit 2814